DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 06/17/2019. The applicant does not submit an Information Disclosure Statement. The applicant does not claim Domestic or Foreign priority. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of observation and evaluation without significantly more. The claims fail the first prong of the 2019 Revised Patent subject matter eligibility guidance. The claims do not claim a specific structure to ascertain what constitutes a specific failure mode. Thus, the claims aren’t specific as to what devise is used to determine what faults have occurred. Furthermore, the claims do not identify what factors determine a causal relationship between diagnostic data and a first failure mode. The claims recite a method of performing fault diagnosis and analysis for one or more vehicles. This judicial exception is not integrated into a practical application because the claims do not identify what constitutes a failure mode and what data is collected, how that data is collected and analyzed to make the determination. Claims 8 – 10 reference an artificial intelligence but do not identify what specific data the artificial intelligence analyzes to make a classification. Furthermore, the claims do not define what constitutes a 
Claims 12 – 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of observation and evaluation without significantly more. The claims fail the first prong of the 2019 Revised Patent subject matter eligibility guidance. The claims do not claim a specific structure to ascertain what constitutes a specific failure mode.  The claims recite a method of performing fault diagnosis and analysis for one or more vehicles. This judicial exception is not integrated into a practical application because the claims do not identify what constitutes a failure mode and what data is collected, how that data is collected and analyzed to make the determination. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not specify what diagnostic and analytic information is produced or how it is collected. The claims do not identify specifically how the data is gathered or what specific data is gathered. As the claims are written, the invention generally gathers information and analyzes it. Although there are tangible reports created, it isn’t clear what the information is or what it is 
Claims 17 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of observation and evaluation without significantly more. The claims fail the first prong of the 2019 Revised Patent subject matter eligibility guidance. The claims do not claim a specific structure to ascertain what constitutes a specific failure mode. The claims recite a vehicle fault diagnosis and analysis system. This judicial exception is not integrated into a practical application because the claims do not identify what constitutes a failure mode and what data is collected, how that data is collected and analyzed to make the determination. The invention is directed to diagnosis and analysis of a vehicle without stating what equipment is used to gather the information. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not specify what diagnostic and analytic information is produced or how it is collected. The claims do not identify specifically how the data is gathered or what specific data is gathered. As the claims are written, the invention generally gathers information and analyzes it. Although there are tangible reports created, it isn’t clear what the information is or what it is directed to or what the information discloses. The results and production are amorphous. Therefore, the claims fail the second prong of the analysis and is therefore an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims to state with particularity what the invention does or how it operates. With respect to what the invention does, the claims do not state what fails to constitute a failure mode, what are the operational signals associated with the failure mode, and what is the diagnostic data. Furthermore, the claims do not identify what is DFMEA data. With respect to how the invention operates, the claims do not identify what specific structural equipment is used to gather the data that is unique to this specific invention.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661